PER CURIAM:
Thomas Everette Crawford and Jarvis Deangelo Broadnax appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Crawford, v. Easley, No. 5:07-ct-03032-BO (E.D.N.C. Feb. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.